Loreto v Wells Fargo Bank, N.A. (2018 NY Slip Op 07616)





Loreto v Wells Fargo Bank, N.A.


2018 NY Slip Op 07616


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND CURRAN, JJ.


1201 CA 17-01133

[*1]PATRICK LORETO, IN THE RIGHT OF AND ON BEHALF OF ENCORE PROPERTIES OF ROCHESTER, LLC, AND RICCARDO DURSI, IN THE RIGHT OF AND ON BEHALF OF ENCORE PROPERTIES OF ROCHESTER, LLC, PLAINTIFFS-APPELLANTS,
vWELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-C5, TIMOTHY FOSTER, AS RECEIVER, KENNETH P. RAY, JR., AS EXECUTOR OF THE ESTATE OF KENNETH P. RAY, DECEASED, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. (APPEAL NO. 2.) 


JOSEPH A. TADDEO, JR., ROCHESTER, FOR PLAINTIFF-APPELLANT PATRICK LORETO, IN THE RIGHT OF AND ON BEHALF OF ENCORE PROPERTIES OF ROCHESTER, LLC. 
FELT EVANS, LLP, CLINTON (JAY G. WILLIAMS, III, OF COUNSEL), FOR DEFENDANT-RESPONDENT KENNETH P. RAY, JR., AS EXECUTOR OF THE ESTATE OF KENNETH P. RAY, DECEASED. 

 

	Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered April 11, 2017. The order denied the motion of plaintiff Patrick Loreto, in the right of and on behalf of Encore Properties of Rochester, LLC, for leave to renew his motion for a default judgment against defendant Encore Property Management of Western New York, LLC. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court